DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, read on claims 1-16, in the reply filed on 8/12/2022 is acknowledged.  Claims 17-20 have been canceled.  Claims 21-24 have been added.  The Applicant further elects the embodiment in in Figs. 1A-1B, 3A-15F.  Claims 6-8 are drawn to the non-elected embodiment of Figs. 1C and 16A-22F, and thus are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-11, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glass et al. (US 2019/0157310 A1).
Regarding claim 1, Glass teaches a method (100 in Fig. 1 of Glass with steps illustrated in Figs. 7A-M), comprising: 
providing a structure (finFET structure in Fig. 7G of Glass) having a frontside (top side of the gate stack) and a backside (bottom side of the fins, or the device quality layer as labeled in Fig. 7G), the structure including a substrate (device quality layer), two or more semiconductor channel layers (fins, in particular the two n-MOS fin in the middle of the structure shown in Fig. 7G) over the substrate and connecting a first source/drain (S/D) feature (left n-MOS S/D including the fin portion directly underneath it) and a second S/D feature (right n-MOS S/D including the fin portion directly underneath it), and a gate structure (gate stack in Fig. 7G) engaging the semiconductor channel layers, wherein the substrate is at the backside of the structure and the gate structure is at the frontside of the structure (as shown in Fig. 7G); 
recessing the first S/D feature (as shown in Fig. 7J, the backside contact trenches are etched), thereby exposing a terminal end (the end exposed by the trench shown in Fig. 7J) of one of the semiconductor channel layers; and 
depositing a dielectric layer (hard mask layer in Fig. 7L) on the first S/D feature and covering the exposed terminal end of the one of the semiconductor channel layers.  
Regarding claim 2, Glass teaches all limitations of the method of claim 1, and also teaches wherein after the recessing of the first S/D feature, the first S/D feature is not in contact with the one of the semiconductor channel layers (as shown in Fig. 7J of Glass).  
Regarding claim 10, Glass teaches all limitations of the method of claim 1, and also teaches wherein the recessing of the first S/D feature includes recessing the second S/D feature (as shown in Fig. 7J of Glass), thereby exposing another terminal end (the opposite end of the channel shown in Fig. 7J of Glass) of the one of the semiconductor channel layers.  
Regarding claim 11, Glass teaches all limitations of the method of claim 1, and further comprising: 
partially remove the dielectric layer, thereby exposing the first S/D feature (as described in [0053] of Glass, the hard mask layer in Fig. 7L is removed from the n-MOS S/D region); and 
forming an S/D contact (backside S/D contacts in Fig. 7M of Glass) on the first S/D feature.  

Regarding claim 21, Glass teaches a method (100 in Fig. 1 of Glass with steps illustrated in Figs. 7A-M), comprising: 
providing a structure (finFET structure in Fig. 7G of Glass) having a frontside (top side of the gate stack) and a backside (bottom side of the fins, or the device quality layer as labeled in Fig. 7G), the structure including a substrate (device quality layer under the fins), a plurality of semiconductor channel layers (fins, in particular the two n-MOS fin in the middle of the structure shown in Fig. 7G) vertically stacked over the substrate and connecting a first epitaxial feature (left n-MOS S/D including the fin portion directly underneath) and a second epitaxial feature (right n-MOS S/D including the fin portion directly underneath), and a metal gate stack (gate stack in Fig. 7G, as described in [0028]) wrapping around each of the semiconductor channel layers (see Fig. 7F of Glass), wherein the substrate is at the backside of the structure; 
etching the substrate (as shown in Fig. 7J, the backside contact trenches are formed by first etching the substrate, and then the fin portions under the n-MOS S/D) from the backside of the structure, thereby exposing the first epitaxial feature; 
recessing the first epitaxial feature (as shown in Fig. 7J, the fin portions under the n-MOS S/D are removed), thereby exposing at least an end (the sidewall exposed by the backside contact trench shown in Fig. 7J) of a bottommost semiconductor channel layer (as written, the claim language does not specify whether the bottommost semiconductor channel layer must be separated from the channel layers higher up, or can simply be a bottom portion of the semiconductor channel layer.  As such, a bottom portion of the channel layer is identified as the bottommost semiconductor channel layer); 
depositing a dielectric layer (hard mask layer in Fig. 7L) in physical contact with the first epitaxial feature and covering the exposed end of the bottommost semiconductor channel layer (see Fig. 7L); and 
forming a backside contact (contact in Fig. 7M) in physical contact with the second epitaxial feature.  
Regarding claim 22, Glass teaches all the limitations of the method of claim 21, and further comprising: 
prior to the etching of the substrate from the backside of the structure, forming a first frontside contact (frontside contacts shown in Fig. 7H of Glass. As stated in [0054] of Glass, both frontside and backside contacts to the same S/D is made in some case) in physical contact with the first epitaxial feature and a second frontside contact (frontside contacts shown in Fig. 7H of Glass. As stated in [0054] of Glass, both frontside and backside contacts to the same S/D is made in some case) in physical contact with the second epitaxial feature.  
Regarding claim 23, Glass teaches all the limitations of the method of claim 21, and also teaches wherein the etching of the substrate from the backside of the structure also exposes the metal gate stack (as indicated by Figs. 7G-H and 7J of Glass, the backside contact trench extends until it touches the metal gate stack).  
Regarding claim 24, Glass teaches all the limitations of the method of claim 21, and further comprising: prior to the forming of the backside contact, recessing the second epitaxial feature (as shown in Fig. 7J of Glass), thereby exposing an opposing end (the opposite end of the channel shown in Fig. 7J of Glass) of the bottommost semiconductor channel layer.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Glass, as applied in claim 1 above, and in view of Fulford et al. (US 2020/0411519 A1).
Regarding claim 3, Glass teaches all limitations of the method of claim 1, and also teaches the recessing of the first S/D feature includes etching the first S/D feature from the backside of the structure (as taught in claim 1 above).  
But Glass does not teach wherein the one of the semiconductor channel layers is a bottommost semiconductor channel layer in the structure.
Fulford teaches a nanowire device (PFET in Fig. 1A or NFET in Fig. 1B of Fulford).  The device comprises a stack of nanowires serve as channel layers (see Figs. 1A-1B of Fulford).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed nanowires channels as according to Fulford in order to increase gate-channel interaction surface. 
As incorporated, the step recessing of the first S/D feature exposes the terminal end of the bottom nanowire.
Regarding claim 4, Glass in view of Fulford teaches all limitations of the method of claim 3, and further comprising: 
etching the substrate from the backside of the structure to form a trench (the trench in the substrate layer as shown in Fig. 7J of Glass) exposing the first S/D feature, wherein the recessing of the first S/D feature includes etching the first S/D feature through the trench (as shown in Fig. 7J, once the trench in the substrate is etched, the portions of the fins under the n-MOS S/D structures are etched).  
Regarding claim 5, Glass in view of Fulford teaches all limitations of the method of claim 3, and also teaches wherein the gate structure is a high-k metal gate structure (as described in [0028] of Glass).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Glass, as applied in claim 1 above.
Regarding claim 9, Glass teaches all limitations of the method of claim 1, but does not explicitly teaches wherein after the recessing of the first S/D feature, the second S/D feature remains in contact with each of the semiconductor channel layers.
As stated in [0054] of Glass, in some embodiment, the contact is made to one or the other.  So in that embodiment, it is implicit that the frontside contact via is formed to the other S/D. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the backside contact trench only one S/D feature but not the other (which has frontside contact) in order to simplify manufacturing process. 
As a result, the second S/D feature remains in contact with each of the semiconductor channel layers.

Allowable Subject Matter
Claim 12-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the prior art of record does not disclose or fairly suggest a method comprising: “etching the semiconductor fin from the backside of the structure to form a first trench exposing the first S/D feature; recessing the first S/D feature through the first trench, such that a terminal end of a bottommost semiconductor channel layer is exposed in the first trench; and depositing a dielectric layer in the first trench, wherein the dielectric layer covers the terminal end of the bottommost semiconductor channel layer” along with other limitations of the claim.
The prior art of record are Mehandru et al. (US 2020/0303509 A1), Glass et al. (US 2019/0157310 A1), and Fulford et al. (US 2020/0411518 A1).
Mehandru teaches a method of forming a finFET device where one of the epitaxial S/D structures has both frontside and backside contacts (1071 and 1281 in Fig. 12B of Mehandru).  The backside contact trench extends through the substrate, into the fin under the S/D structures (see Fig. 12A).  However, Mehandru does not disclose any nanowire channel layers on the fins.  So it is not obvious how deep the backside contact trench extends.  Glass teaches a similar method in forming a finFET.  The details of the method has been discussed in details in the rejections above.  Glass’s method also discloses a step of filling a dielectric layer into the backside contact trench before removing it and filling with a conductive material (see Fig. 6 and Fig. 7M of Glass).  
Fulford teaches a nanowire device where the channel is made of a plurality of nanowire layers stacking on top of a fin.  Fulford’s teachings of using nanowires as channel can be incorporated into Mehandru or Glass’s method.  However, it would not be obvious that the trench would expose a terminal end of the bottommost semiconductor channel layer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822